Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 26, 2022. 

Amendments
           Applicant's response and amendments, filed October 26, 2022, is acknowledged. Applicant has cancelled Claims 9-10, 13-17, 20, 25, and 27, amended Claims 1-6, and added new claims, Claim 28.
Claims 1-8, 11-12, 18-19, 21-24, 26, and 28 are pending.

Election/Restrictions
Applicant has elected the following species, wherein:
 i) the alternative chemotherapeutic agent combination is pemetrexed and Cisplatin, as recited in Claim 2; 
	ii) the alternative chemotherapeutic agent combination molar ratio is the molar ratio between Pemetrexed and Cisplatin is from 10:0.75 to 10:3, as recited in Claim 3; 
	iii) the alternative virus dosage is from 5 x 10^10 to 5 x 10^11 virus particles, as recited in Claim 7; 
iv) the alternative virus/chemotherapeutic agent(s) administration regimen is the virus is administered by direct injection into tumor, and the two chemotherapeutic agents are administered intravenously, as recited in Claim 10; and 
	v) the alternative additional method step comprises administration of Cyclophosphamide before the step of administering ONCOS-102 adenovirus and two chemotherapeutic agents to the patient, as recited in Claim 21. 

	Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that Hemminki et al (WO 10/072900) does not disclose administration of ONCOS-102 in combination with two chemotherapeutic agents.
Applicant’s argument(s) has been fully considered, but is not persuasive. Hemminki et al disclosed [0089] that the virus may be used in combination with “chemotherapeutic agents” (plural, syn. [at least] “two chemotherapeutic agents”), as presently recited.

Applicant argues that the treatment procedure of Hemminki et al is heavily based on a low dose concurrent administration of cyclophosphamide.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant independent claim does not recite a minimal dose of cyclophosphamide.

Claims 1-8, 11-12, 18-19, 21-24, 26, and 28 are pending.
Claims 4-6, 8, 11-12, 18-19, and 22-24 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-3, 7, 21, 26, and 28 are under consideration. 

Priority
This application is a 371 of PCT/FI2017/050010 filed on January 11, 2017.  
A certified copy of the foreign patent application FINLAND 20165026 filed on January 15, 2016 is provided with the instant application.

Information Disclosure Statement
The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Bramante et al (Int. J. Cancer 137: 1775-1783, 2015; available online March 26, 2015); 
Jaderberg et al (preliminary results of NCT02879669 clinical trial, J. Immunother. Cancer 8(Suppl 3): pg A220, abstract 361, 2020); and
Ponce et al (outcome of NCT02879669 clinical trial, J. Clin. Oncol. 40(Suppl 16): Abstract 8561, June 1, 2022).
Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1. 	Claim(s) 1-3, 7, 21, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the functional limitation whereby the administration of the ONCOS-102 in combination with pemetrexed and a platinum-based chemotherapeutic achieves a synergistic anti-tumor effect, as compared to administration of only the pemetrexed and a platinum-based chemotherapeutic. 
	Claim 28 recites the functional limitation whereby the administration of the ONCOS-102 in combination with pemetrexed and a platinum-based chemotherapeutic achieves increased survival, as compared to administration of only the pemetrexed and a platinum-based chemotherapeutic. 
The claims are considered indefinite because the claims fail to recite the objective numerical value of the experimental and control populations from which “as compared to administration of only the pemetrexed and a platinum-based chemotherapeutic” is to be referred, thus objectively ascertaining “a synergistic anti-tumor effect” (Claim 1) and/or “increased survival” (Claim 28).
A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
As argued by Applicant, Al-Taei et al (Mesotheliomas - Synonyms and Definition, Epidemiology, Etiology, Pathogenesis, Cyto-Histopathological Features, Clinic, Diagnosis, Treatment, Prognosis; Chapter 9, pages 121-152, edited by Dr Alexander Zubritsky; publisher InTech; available online February 3, 2012; of record) taught a clinical trial design combining antitumor virus with pemetrexed-cisplatin therapy for the treatment of malignant mesothelioma in human patients (pg 133); however, the described clinical trial does not also appear to include a negative control group that is “administration of only the pemetrexed and a platinum-based chemotherapeutic” from which to compare an increase or synergistic effect.
Lester et al (2018; Exhibit 4; of record) describes the results of Al-Taei et al’s clinical trial, stating that, although 27 human patients were enrolled, “the number of patients is insufficient for meaningful statistical analysis” (pg 4, col. 2). 
Thus, the ONCOS-102 dosage(s)/administration regimen(s) administered concurrently with a first pemetrexed dosage(s)/administration regimen(s) and a first platinum-based chemotherapeutic dosage(s)/administration regimen(s) is/are result-effective variable(s) dependent upon a meaningful statistical analysis of the experimental patient population, which itself is predicated on an unknown, apparently subjective, numerical value of experimental patients, the comparative results of which are required to arrive at the unknown corresponding ONCOS-102 dosage(s)/administration regimen(s) administered concurrently with the unknown pemetrexed dosage(s)/administration regimen(s) and the unknown platinum-based chemotherapeutic dosage(s)/administration regimen(s) that necessarily and predictably achieves a clinically meaningful, real-world therapeutic result of “a synergistic anti-tumor effect” (Claim 1) and/or “increased survival” (Claim 28).
Lester et al speak to a comparison of the TroVax trial to the Vogelzang trial (Vogelzang et al, 2003; of record). However, Volgelzang et al taught different patient populations, e.g. 226 overall patients receiving Pemetrexed/Cisplatin, as opposed to 168 patients receiving Pemetrexed/Cisplatin “fully supplemented”, as opposed to 168 patients receiving Pemetrexed/Cisplatin “partially supplemented” (Table 2, Figure 1). Some patients completed four cycles of Pemetrexed/Cisplatin administration dosage regimens; whereas, others completed six cycles or eight cycles. 
Thus, the ONCOS-102 dosage(s)/administration regimen(s) administered concurrently with a first pemetrexed dosage(s)/administration regimen(s)  and a first platinum-based chemotherapeutic dosage(s)/administration regimen(s) is/are result-effective variable(s) dependent upon a meaningful statistical analysis of the control Pemetrexed/Cisplatin patient population, which itself is predicated on an unknown, apparently subjective, numerical value of experimental patients, the comparative results of which are required to arrive at the unknown corresponding ONCOS-102 dosage(s)/administration regimen(s) administered concurrently with the unknown pemetrexed dosage(s)/administration regimen(s) and the unknown platinum-based chemotherapeutic dosage(s)/administration regimen(s) that necessarily and predictably achieves a clinically meaningful, real-world therapeutic result of “a synergistic anti-tumor effect” (Claim 1) and/or “increased survival” (Claim 28). 
Lester et al also teach that “the Kaplan-Meier survival curves do not start to separate from standard chemotherapy arm in the initial months, and clinically meaningful differences only emerge when survival beyond the median timepoint is examined (pg 5, col. 2). Thus, here too, “increased survival” is a result-effective variable dependent upon the population size of both the experiment and control groups from which the corresponding median survival values are determined and compared. 
The claims encompass a treatment method being performed on an individual patient, and thus it is axiomatic that there is no other negative control “administration of only the pemetrexed and a platinum-based chemotherapeutic” from which to compare an increase or synergistic effect. Cerullo et al (Oncoimmunology 1(6): 979-981, 2012) taught that every tumor and every patient is unique (pg 980, col. 2), and the genetically unstable nature of tumors allows them to develop resistance to any drug, including oncolytic viruses (pg 980, col. 3).
Jaderberg et al (J. Immunother. Cancer 8(Suppl 3): pg A220, abstract 361, 2020; Applicant’s own work not cited in an IDS) is considered relevant post-filing art teaching a clinical trial to treat malignant mesothelioma in human patients comprising the administration of ONCOS-102 and Pemetrexed/Cisplatin, as compared to Pemetrexed/Cisplatin alone (control group). Jaderberg et al teach that different patient subpopulations (1st line group; 2nd line group) achieved different therapeutic outcomes.
Thus, here, too, the functional properties/therapeutic results of “increased survival” and “synergistic anti-tumor effect(s)” are variables dependent upon each unique patient and their corresponding unique tumor disease status and aggressiveness.
Bramante et al (Int. J. Cancer 137: 1775-1783, 2015; available online March 26, 2015; Applicant’s own work not cited in an IDS) taught that multiple chemotherapeutic doses and multiple ONCOS-102 virus doses are required for reliable assessment of synergy vs additive effects for the treatment of cancer. Naturally, because human GM-CSF is not active in mice, the xenograft model (as per the working examples of the instant specification) cannot be used to demonstrate superiority of the armed virus over its unarmed counterpart (pg 1781). 
If there are multiple ways to measure “synergistic anti-tumor effect” and/or “increased survival”, to wit: 
the corresponding ONCOS-102 dosage(s)/administration regimen(s); 
the corresponding pemetrexed dosage(s)/administration regimen(s) in both control and experimental patient groups; 
the corresponding platinum-based chemotherapeutic dosage(s)/administration regimen(s) in both control and experimental patient groups; 
the corresponding disease status of the patients (e.g. stage I, stage II, stage III, stage IV) in both control and experimental patient groups; 
the corresponding experimental patient sample size from which an overall value of therapeutic result(s) are statistically meaningful to objectively identify synergy and/or increased (median) survival in the experimental patient group(s), as compared to the control group(s); 
the corresponding control patient sample size from which an overall value of therapeutic result(s) are statistically meaningful to objectively identify synergy and/or increased (median) survival in the experimental patient group(s);
the clinical and/or pre-clinical trial design, e.g. randomized or non-randomized subject populations to be treated, which an overall value of therapeutic result(s) are statistically meaningful to objectively identify synergy and/or increased (median) survival in the experimental patient group(s), as compared to the control group(s); and 
the temporal parameter(s) (days, weeks, months, or years) of treatment required to be performed on the claimed patient receiving ONCOS-102 administered concurrently with pemetrexed and a platinum-based chemotherapeutic, the experimental patient group(s), and the control group(s) from which an overall value of therapeutic result(s) are statistically meaningful to objectively identify synergy and/or increased (median) survival in the claimed patient and in the experimental patient group(s), as compared to the control group(s), 
yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim(s).

2. 	Claim(s) 1-3, 7, 21, 26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the functional limitation whereby the administration of the ONCOS-102 in combination with pemetrexed and a platinum-based chemotherapeutic achieves a synergistic anti-tumor effect, as compared to administration of only the pemetrexed and a platinum-based chemotherapeutic. 
	Claim 28 recites the functional limitation whereby the administration of the ONCOS-102 in combination with pemetrexed and a platinum-based chemotherapeutic achieves increased survival, as compared to administration of only the pemetrexed and a platinum-based chemotherapeutic. 
	Either the administration of the ONCOS-102 in combination with pemetrexed and a platinum-based chemotherapeutic inherently and naturally achieves a synergistic anti-tumor effect and/or increased survival, as compared to administration of only the pemetrexed and a platinum-based chemotherapeutic, or it does not.
The claims denote that not all combinations of the positively recited method step(s) of administering the ONCOS-102 in combination with pemetrexed and a platinum-based chemotherapeutic recited in the claims are able to achieve the functional property(ies) of synergistic anti-tumor effect and/or increased survival.
Claim 28 denotes that while administering the ONCOS-102 in combination with pemetrexed and a platinum-based chemotherapeutic may achieve increased survival, which generally correlates with anti-tumor effect, such is not a synergistic increase in survival, nor anti-tumor effect, as compared to as compared to administration of only the pemetrexed and a platinum-based chemotherapeutic.
Claims 1 and 28 are considered to lack adequate written description for failing to recite the corresponding ONCOS-102 dosage(s)/administration regimen in combination with the corresponding pemetrexed dosage(s)/administration regimen and platinum-based chemotherapeutic dosage(s)/administration regimen that is/are necessary and sufficient to predictably cause the recited functional language.
The functional limitations merely state a functional characteristic/therapeutic result(s) without providing any indication about how the functional characteristic/therapeutic result(s) is/are achieved. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The specification discloses the term “patient” refers to any subject (preferably human) (pg 7, line 24). Thus, the claims are broad for reasonably encompassing an enormous genus of human and non-human animal “patients”, e.g. mice (pgs 38-39, Table 1). Those of ordinary skill in the art recognize that about 1,000,000 species of animals are extant on the planet (Sweetlove, Nature News doi:10.1038/news.2011.498; August, 2011; waynesword.palomar.edu/trfeb98.htm, last visited April 8, 2021), wherein mammalian subjects reasonably encompass some 5,500 species (including humans), distributed in about 1,200 genera, 152 families and up to 46 orders (en.wikipedia.org/wiki/Mammal, last visited August 31, 2022).
The claims are broad for encompassing a vast genus of ONCOS-102 dosage(s), e.g. including, but not limited to, about 1x10^8 to about 1x10^14 virus particles (pg 18, line 3), in combination with a vast genus of pemetrexed dosage(s) in combination with a vast genus of platinum-based chemotherapeutic dosage(s) (pg 15). 
The claims are broad for encompassing a vast genus of temporal parameters (administration regimens) during which the treatment is administered, including minutes, hours, days, weeks, months, or years (pg 12, line 24; pg 14, lines 4-9). The specification discloses, for example, administering the chemotherapeutic agents and/or adenovirus in several doses or single doses (e.g., pg 12, line 10; pg 14, line 8). 
The claims are enormously broad for encompassing a vast genus of therapeutic parameters by which the recited functional properties/therapeutic outcomes “synergistic anti-tumor effect” and/or “increased survival” are to be objectively achieved and/or measured, to wit: 
the corresponding ONCOS-102 dosage(s)/administration regimen(s); 
the corresponding pemetrexed dosage(s)/administration regimen(s) in both control and experimental patient groups; 
the corresponding platinum-based chemotherapeutic dosage(s)/administration regimen(s) in both control and experimental patient groups; 
the corresponding disease status of the patients (e.g. stage I, stage II, stage III, stage IV) in both control and experimental patient groups; 
the corresponding experimental patient sample size from which an overall value of therapeutic result(s) are statistically meaningful to objectively identify synergy and/or increased (median) survival in the experimental patient group(s), as compared to the control group(s); 
the corresponding control patient sample size from which an overall value of therapeutic result(s) are statistically meaningful to objectively identify synergy and/or increased (median) survival in the experimental patient group(s);
the clinical and/or pre-clinical trial design, e.g. randomized or non-randomized subject populations to be treated, which an overall value of therapeutic result(s) are statistically meaningful to objectively identify synergy and/or increased (median) survival in the experimental patient group(s), as compared to the control group(s); and 
the temporal parameter(s) (days, weeks, months, or years) of treatment required to be performed on the claimed patient receiving ONCOS-102 administered concurrently with pemetrexed and a platinum-based chemotherapeutic, the experimental patient group(s), and control group(s) from which an overall value of therapeutic result(s) are statistically meaningful to objectively identify synergy and/or increased (median) survival in the claimed patient and in the experimental patient group(s), as compared to the control group(s). 
Hemminki et al (WO 10/072900; of record) is considered relevant prior art for having disclosed a method for treating malignant mesothelioma ([0079], Table 7, [0134] “patient suffering from…mesothelioma before and after Ad5-D24-GM-CSF treatment (syn. ONCOS-102)”) in a patient, the method comprising the step of administering to said patient ONCOS-102 adenovirus. Hemminki et al disclosed the viral vector may be used in combination with one or more chemotherapeutic agents, e.g. cisplatin and pemetrexed [0091], as the combination of the adenoviral therapy with other therapies may be more effective than either alone [0089], whereby it was recognized that prior traditional cancer chemotherapies comprise the combination of a first chemotherapeutic agent with a second chemotherapeutic agent (Table 7). While Hemminki et al disclosed the Ad5-D24-GM-CSF (syn. ONCOS-102) treatment would be synergistic with other forms of therapy, including chemotherapy, when used in combination [0027], 
Al-Taei et al (Mesotheliomas - Synonyms and Definition, Epidemiology, Etiology, Pathogenesis, Cyto-Histopathological Features, Clinic, Diagnosis, Treatment, Prognosis; Chapter 9, pages 121-152, edited by Dr Alexander Zubritsky; publisher InTech; available online February 3, 2012; of record) is considered relevant prior art for having taught a clinical trial design combining antitumor virus with pemetrexed-cisplatin therapy for the treatment of malignant mesothelioma in human patients (pg 133), whereby the antitumor virus therapy is administered at a regimen of 9 doses and the “standard chemotherapy” of pemetrexed-cisplatin administered at a regimen of 4 cycles (pg 133, Figure 1). Al-Taei et al taught wherein the antitumor virus and pemetrexed-cisplatin are administered to the patient during the same administration period (Figure 1), and that combination therapy in a mouse tumor model system resulted in synergistic effects by shrinking all tumors and inducing complete remission in four out of five mice (pg 133, 4.3 Combined immunotherapies). 
Al-Taei et al taught that information obtained from mouse models does not always translate well to human studies, and that pre-clinical models may not be reproducible in humans (pg 137). 
Adusumilli et al (Cancer Biol. & Therapy 5(1): 48-53, 2006; of record) is considered relevant prior art for having taught a method of treating malignant mesothelioma in vitro, the method comprising the steps of contacting tissue culture mesothelioma cells with an oncolytic virus and the chemotherapeutic agent cisplatin (Title), whereby the combination of cisplatin with the oncolytic virus “showed strong synergism” and “synergistic cytotoxicity” (Abstract). 
McKenzie et al (Neuro-Oncology 17(8): 1086-1094, 2015; available online January 20, 2015; of record) is considered relevant prior art for having taught that pemetrexed synergizes with oncolytic virus in the treatment of cancer cells in vitro (Figure 3).
Neither Hemminki et al, Al-Taei et al, Adusumilli et al, nor McKenzie et al teach/disclose the corresponding ONCOS-102 dosage(s)/administration regimen(s) in combination with the pemetrexed dosage(s)/administration regimen(s) and the chemotherapeutic agent(s) dosage(s)/administration regimen(s) to achieve the synergistic result in the enormous genus of human and non-human subjects/patients encompassed by the instant claims. 
The specification’s working examples are directed a mouse xenograft tumor model system. However, Bramante et al (Int. J. Cancer 137: 1775-1783, 2015; available online March 26, 2015; Applicant’s own work not cited in an IDS) taught that multiple chemotherapeutic doses and multiple ONCOS-102 virus doses are required for reliable assessment of synergy vs additive effects for the treatment of cancer. Naturally, because human GM-CSF is not active in mice, the xenograft model cannot be used to demonstrate superiority of the armed virus (GM-CSF transgene) over its unarmed counterpart (lacking the GM-CSF transgene) (pg 1781). In effect, the specification’s working examples merely demonstrate a synergy in the mouse model between the chemotherapeutic agents and the ‘unarmed’ oncolytic adenoviral vector alone, without any indication of therapeutic results achieved per immunomodulation effects of GM-CSF, nor what dosage(s)/administration regimen(s) would be required to achieve a synergistic anti-tumor effect of ONCOS-102 and/or increased survivability in the enormous genus of human and non-human animal patients encompassed by the claims. 
The claims encompass a treatment method being performed on an individual patient, and thus it is axiomatic that there is no other negative control “administration of only the pemetrexed and a platinum-based chemotherapeutic” from which to compare an increase or synergistic effect. Cerullo et al (Oncoimmunology 1(6): 979-981, 2012) taught that every tumor and every patient is unique (pg 980, col. 2), and the genetically unstable nature of tumors allows them to develop resistance to any drug, including oncolytic viruses (pg 980, col. 3).
Jaderberg et al (J. Immunother. Cancer 8(Suppl 3): pg A220, abstract 361, 2020; Applicant’s own work not cited in an IDS) is considered relevant post-filing art teaching a clinical trial to treat malignant mesothelioma in human patients comprising the administration of ONCOS-102 and Pemetrexed/Cisplatin, as compared to Pemetrexed/Cisplatin alone (control group). Jaderberg et al teach that multiple administrations of ONCOS-102 are performed (Day 1, 4, 8, 36, 78, and 120) plus at least six cycles of Pemetrexed/Cisplatin standard of care. However, Jaderberg et al do not teach the experimental group achieves a statistically meaningful increase in survivability and/or synergistic anti-tumor effect(s), as compared to Pemetrexed/Cisplatin alone.
Ponce et al (J. Clin. Oncol. 40(Suppl 16): Abstract 8561, June 1, 2022; Applicant’s own work not cited in an IDS) is considered relevant post-filing art teaching the final survival outcomes of the clinical trial per Jaderberg et al (2020), whereby although the experimental group receiving ONCOS-102 and Pemetrexed/Cisplatin therapy appear to have a numerically improved 30-month survival rate in the overall population (n=25), such was not statistically significant. Ponce et al is silent to any synergistic anti-tumor effect(s).
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
The claims fail to recite, and the specification fails to disclose, a nexus between a first ONCOS-102 dosage/administration regimen administered concurrently to a first subject/patient, e.g. pig, with a first pemetrexed dosage/administration regimen and a first platinum-based chemotherapeutic dosage/administration regimen that is necessarily and predictably able to achieve a synergistic anti-tumor effect, as opposed to an additive anti-tumor effect, as opposed to less than additive anti-tumor effect, as opposed to the same anti-tumor effect, as compared to as compared to administration of only the pemetrexed and a platinum-based chemotherapeutic.
The claims fail to recite, and the specification fails to disclose, a first ONCOS-102 dosage/administration regimen administered concurrently to a first subject/patient, e.g. macaque, with a first pemetrexed dosage/administration regimen and a first platinum-based chemotherapeutic dosage/administration regimen that is unable to achieve a synergistic anti-tumor effect, e.g. reduction in tumor weight, as opposed to a second ONCOS-102 dosage/administration regimen administered concurrently to a second subject/patient, e.g. dog, with a second pemetrexed dosage/administration regimen and a second platinum-based chemotherapeutic dosage/administration regimen that is necessarily and predictably able to achieve a real-world, clinically meaningful synergistic anti-tumor effect, e.g. a reduction in tumor growth, as opposed a reduction in tumor weight, as opposed to inhibition of tumor spread, as opposed to an increase in survival, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first method comprising the administration of a first ONCOS-102 dosage/administration regimen administered concurrently to a first subject/patient, e.g. mouse, with a first pemetrexed dosage/administration regimen and a first platinum-based chemotherapeutic dosage/administration regimen at a first temporal administration regimen that is unable to achieve a synergistic anti-tumor effect, e.g. inhibition of tumor spread, transforms the ONCOS-102 dosage/administration regimen administered concurrently to said first subject/patient with the pemetrexed dosage/administration regimen and the platinum-based chemotherapeutic dosage/administration regimen into a method that is now necessarily and predictably capable of achieving a real-world, clinically meaningful synergistic anti-tumor effect, e.g. inhibition of tumor spread and/or a reduction in tumor weight and/or a reduction in tumor growth and/or increased survival. 
The claims fail to recite, and the specification fails to disclose what modification(s) to a first method comprising the administration of a first ONCOS-102 dosage/administration regimen administered concurrently with a first pemetrexed dosage/administration regimen and a first platinum-based chemotherapeutic dosage/administration regimen to a first subject, e.g. mouse, that is unable to achieve a synergistic anti-tumor effect, e.g. inhibition of tumor spread, transforms said first ONCOS-102 dosage/administration regimen administered concurrently with a first pemetrexed dosage/administration regimen and a first platinum-based chemotherapeutic dosage/administration regimen to a second subject, e.g. horse, into a method that is now necessarily and predictably capable of achieving a real-world, clinically meaningful synergistic anti-tumor effect, e.g. inhibition of tumor spread and/or a reduction in tumor weight and/or a reduction in tumor growth and/or increased survival. 

The Levistky Declaration under 37 C.F.R.1.132 filed on October 26, 2022 has been considered.
Dr. Levitsky declares (para’s 8-9) that the combination of ONCOS-102, pemetrexed and cisplatin/carboplatin increased the median progression free survival by more than 25%, as compared to only pemetrexed and cisplatin/carboplatin (Exhibit 3). 
However, the Examiner notes that the NCT02879669 clinical trial was performed using pemetrexed and cisplatin, not carboplatin, whereby the pemetrexed/cisplatin was administered at a dosage regimen per an apparent ‘standard of care’, starting on Day 22, for at least six cycles. However, ‘standard of care’ is a relative term and moving target, as it, too, is subject to change over time as standards of patient care evolve. Dr. Levitsky declares (para 27) that the pemetrexed was administered to the human patients at a dose of 500 mg/m2, and the cisplatin was administered at 75mg/m2. The independent claims are far broader in scope than the NCT02879669 clinical trial (human patients) and fail to recite the pemetrexed/cisplatin dosage/administration regimen used in NCT02879669 clinical trial (human patients). The independent claims are also far broader in scope to the enormous genus of platinum-based chemotherapeutic than the cisplatin or carboplatin agents of the NCT02879669 clinical trial (human patients). 
The Examiner also notes that the NCT02879669 clinical trial (human patients) was performed using an ONCOS-102 administration regimen of 3x10^11 virus particles administered on Days 1, 4, 8, 36, 78, and 120. The independent claims are far broader in scope than the NCT02879669 clinical trial (human patients) and fail to recite this ONCOS-102 dosage/administration regimen.
The art does not teach, and the specification does not disclose, the corresponding dosage/administration regimen of carboplatin, nor the far broader genus of platinum-based chemotherapeutics (Claims 1 and 28), to be used so as to necessarily and predictably achieve the instantly claimed therapeutic results/functional properties, let alone the results achieved per the NCT02879669 clinical trial (human patients). In fact, Levitsky declares (para 27) that the undisclosed carboplatin dosage varied between patients, and Applicant argues that the results of combining ONCOS-102, pemetrexed, and platinum-based chemotherapeutic agent(s) are not predictable.
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of methods of treating malignant mesothelioma in the enormous genus of human and non-human animals comprising the enormous genus of temporal parameters during which the enormous genus of ONCOS-102 dosage(s)/administration regimen(s) are administered concurrently with the enormous genus of pemetrexed dosage(s)/administration regimen(s) and enormous genus of cisplatin-based chemotherapeutic dosage(s)/administration regimen(s) in order to necessarily and predictably achieve a real-world, clinically meaningful synergistic anti-tumor effect, e.g. a reduction in tumor growth, a reduction in tumor weight, inhibition of tumor spread, and/or an increase in survival, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claim(s) 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranki et al (OncoImmunol. 3(10): e958937, available online October 29, 2014; Applicant’s own work; of record), as evidenced by Vogelzang et al (J. Clin. Oncol. 21(14): 2636-2644, 2003; of record). 
With respect to Claim 28, Ranki et al is considered relevant prior art for having taught a method of treating mesothelioma in a human patient, the method comprising the steps of administering at least one cycle of pemetrexed and cisplatin (pg 3, col. 2) and at least 4 closely timed (Day 1, 4, 8, 15) administrations of 3x10^11 viral particles, with a repeated ONCOS-102 administration on Days 29, 57, 85, 113, and 141), whereby the tumor-specific immune response elicited by ONCOS-102 treatment was robust enough to partially eradicate the tumor load (pg 4, col. 2), and increased survival (33 months from diagnosis, as compared to median survival of 4-12 months) that ONCOS-102 treatment sensitizes tumors to other immunotherapies. Instant claims are broad for the temporal parameter of “administering period”. 
Ranki et al taught wherein the ONCOS-102 is administered intratumorally (pg 3, col. 2). 
Ranki et al do not teach ipsis verbis the administration route by which the at least one cycle of pemetrexed and cisplatin was administered. However, Vogelzang et al evidence that it is routine in the art to administer pemetrexed and cisplatin intravenously (Abstract; pg 2637, col. 1, Treatment). 
Thus, Ranki et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	The prior rejections of Claims 1-8, 10-12, 18-19, 21-24, and 26 under AIA  35 U.S.C. 103 as being unpatentable over, at least, Hemminki et al (WO 10/072900; of record) in view of Al-Taei et al (Mesotheliomas - Synonyms and Definition, Epidemiology, Etiology, Pathogenesis, Cyto-Histopathological Features, Clinic, Diagnosis, Treatment, Prognosis; Chapter 9, pages 121-152, edited by Dr Alexander Zubritsky; publisher InTech; available online February 3, 2012; of record), Vogelzang et al (J. Clin. Oncol. 21(14): 2636-2644, 2003; of record), Adusumilli et al (Cancer Biol. & Therapy 5(1): 48-53, 2006; of record), and McKenzie et al (Neuro-Oncology 17(8): 1086-1094, 2015; available online January 20, 2015; of record) are withdrawn in light of Applicant’s amendments to independent Claim 1, and provided arguments of unpredictability. 

5. 	Claim 28 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ranki et al (OncoImmunol. 3(10): e958937, available online October 29, 2014; Applicant’s own work; of record) in view of Vogelzang et al (J. Clin. Oncol. 21(14): 2636-2644, 2003; of record) and Al-Taei et al (Mesotheliomas - Synonyms and Definition, Epidemiology, Etiology, Pathogenesis, Cyto-Histopathological Features, Clinic, Diagnosis, Treatment, Prognosis; Chapter 9, pages 121-152, edited by Dr Alexander Zubritsky; publisher InTech; available online February 3, 2012; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 28, Ranki et al is considered relevant prior art for having taught a method of treating mesothelioma in a human patient, the method comprising the steps of administering at least one cycle of pemetrexed and cisplatin (pg 3, col. 2) and at least 4 closely timed (Day 1, 4, 8, 15) administrations of 3x10^11 viral particles, with a repeated ONCOS-102 administration on Days 29, 57, 85, 113, and 141), whereby the tumor-specific immune response elicited by ONCOS-102 treatment was robust enough to partially eradicate the tumor load (pg 4, col. 2), and increased survival (33 months from diagnosis, as compared to median survival of 4-12 months) that ONCOS-102 treatment sensitizes tumors to other immunotherapies. Instant claims are broad for the temporal parameter of “administering period”. 
Ranki et al taught wherein the ONCOS-102 is administered intratumorally (pg 3, col. 2). 

Ranki et al do not teach ipsis verbis the administration route by which the at least one cycle of pemetrexed and cisplatin was administered, nor that the pemetrexed/cisplatin is administered in the same administration period as the ONCOS-102. 
However, Vogelzang et al taught a clinical trial (human patient(s)) design for the treatment of malignant mesothelioma comprising the step of administering pemetrexed and cisplatin intravenously (Abstract; pg 2637, col. 1, Treatment). 
Al-Taei et al taught a clinical trial (human patient(s)) design combining antitumor virus with pemetrexed-cisplatin therapy for the treatment of malignant mesothelioma (pg 133), whereby the antitumor virus therapy and pemetrexed-cisplatin are administered to the patient during the same administration period (Figure 1). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in cancer biology and virology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Ranki et al to comprise the step(s) of administering by an intravenous route the pemetrexed and cisplatin to the human patient in the same administration period as the antitumor ONCOS-102 virus with a reasonable expectation of success because Ranki et al taught the administration of ONCOS-102 to a patient who had received pemetrexed-cisplatin therapy, whereby said patient experienced an increased survival (33 months from diagnosis, as compared to median survival of 4-12 months), and Al-Taei et al designed a clinical trial to treat mesothelioma in which the antitumor virus and the pemetrexed-cisplatin therapy are administered in the same period.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
6. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631